 

 

EXHIBIT 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This AMENDMENT (“Amendment”), by and among AFFINION GROUP HOLDINGS, INC., a
Delaware corporation (the “Company”), AFFINION GROUP, INC., a Delaware
corporation and wholly-owned subsidiary of the Company (“Affinion”), and TODD
SIEGEL (“Executive”) (collectively, the “Parties”) is made as of June 26, 2018.

WHEREAS, the Company, Affinion and Executive previously entered into an
Employment Agreement, dated as of November 9, 2007 (as amended, the “Employment
Agreement”);

WHEREAS, the Parties desire to modify the Employment Agreement as set forth
herein; and

WHEREAS, capitalized terms used but not otherwise defined in this Amendment
shall have the meanings ascribed to such terms in the Employment Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
understandings, representations, warranties, undertakings and promises
hereinafter set forth, intending to be legally bound thereby, the Parties agree
as follows:

1.The amount of Executive’s Annual Base Salary in Section 2(c)(i) is increased
to Eight Hundred and Seventy-Five Thousand Dollars ($875,000), effective as of
July 1, 2018.

2.Section 2(c)(ii) of the Employment Agreement shall be deleted in its entirety
and replaced with the following:

“Bonuses. During the Employment Period, the Company shall establish a bonus plan
for each fiscal year of the Company (each, the “Plan”) pursuant to which
Executive will be eligible to receive an annual bonus (the “Bonus”). The Human
Resources Committee (the “Committee”) of the Board of Directors of the Company
will administer the Plan. In the event that the Company achieves the target
established in the Plan based on actual performance, Executive shall be eligible
to receive a Bonus in an amount equal to 150% of Executive’s Annual Base Salary
(“Target Bonus”). Subject to Section 4, Executive will be entitled to receive
the Bonus only upon the Company’s achievement of the specified performance
objectives and if Executive is employed on the last day of the applicable fiscal
year. The Bonus shall become payable in the following fiscal year on or before
March 15 provided that the Committee certifies that the Company has achieved the
applicable performance objectives and determines the amount of the bonus that
shall be paid to each executive entitled to receive a bonus for the applicable
fiscal year.

Notwithstanding the foregoing, with respect to the Bonus in respect of the 2018
calendar year,  Executive shall be entitled to receive an amount equal to
$1,312,500  (the “Guaranteed 2018 Bonus”), less all applicable withholdings,
which shall be payable in 2019 on or about April 1, 2019 (such actual date of
payment, the “2018 Bonus Payment Date”) pursuant to the terms of the Plan,
subject to Executive’s continued employment with the Companies through and
including the 2018 Bonus Payment Date (and provided that Executive has not
otherwise given or received notice of termination prior to such date), except as
otherwise expressly provided for in Section 4(a) or Section 4(b), as
applicable.”

--------------------------------------------------------------------------------

 

3.A new Section 2(c)(v) shall be added to the Employment Agreement as follows:

“2018 Special Bonus.  The Company shall pay Executive a one-time lump sum
special bonus equal to $5,000,000 (the “Special Bonus”), less all applicable
withholdings, no later than July 16, 2018 (such actual date of payment, the
“Special Bonus Payment Date”), subject to Executive’s continued employment with
the Companies through and including the Special Bonus Payment Date (and provided
that Executive has not otherwise given or received notice of termination prior
to such date); provided, however, that (x) notwithstanding the foregoing, in the
event that Executive’s employment is terminated by Executive other than for Good
Reason prior to June 30, 2021, Executive shall be required to repay to the
Company an amount equal to the gross amount of the Special Bonus, in full, no
later than the sixtieth (60) day following the Date of Termination (as defined
below) and (y) (A) Executive will only be entitled to receive grants of equity
and equity-based incentive compensation, on or after July 1, 2018, equal to
fifty percent (50%) of the proposed aggregate grant date fair value (determined
pursuant to the Financial Accounting Standards Board Accounting Standards
Codification Topic 718, Compensation – Stock Compensation, as amended or any
successor accounting standard (collectively referred to as “ASC Topic 718”) or
any such other applicable financial accounting rules, together with ASC Topic
718, the “Applicable Accounting Rules”) of any such awards until such time as
the cumulative aggregate reduced grant date fair value (determined pursuant to
the Applicable Accounting Rules) of any such equity or equity-based incentive
compensation granted Executive equals the full after-tax amount of the Special
Bonus (e.g., if the after-tax Special Bonus paid to Executive is $2.5 million,
then if, on or after July 1, 2018, Executive is supposed to receive a grant of
restricted stock units with a grant date fair value (determined pursuant to the
Applicable Accounting Rules) equal to $3 million, then the aggregate grant date
fair value (determined pursuant to the Applicable Accounting Rules) of such
award will be reduced to $1.5 million and corresponding reductions shall be made
to any and all future grants made to Executive until such time as the cumulative
aggregate grant date fair value (determined pursuant to the Applicable
Accounting) equals $2.5 million) or (B) if mutually agreed by Executive and the
Human Resources Committee (the “Committee”) of the Board of Directors of the
Company, with respect to any equity or equity-based awards granted to Executive
by the Companies on or after July 1, 2018 (the “Equity Awards”), fifty percent
(50%) of the amount of the after-tax compensation recognized by Executive
related to the Equity Awards will be reduced by an amount that equals the net
after-tax Special Bonus (i.e., in the event that Executive’s net after-tax
Special Bonus is equal to $2.5 million, then the first $5 million of after-tax
compensation received by Executive from the Companies related to the Equity
Awards will be reduced by $2.5 million) (or Executive and the Committee may
mutually agree to effectuate the intent of this clause (B) in a more
tax-efficient manner).”

--------------------------------------------------------------------------------

 

4.Section 4(a) of the Employment Agreement shall be deleted in its entirety and
replaced with the following:

“(a) With Good Reason; Without Cause. If during the Employment Period, the
Company shall terminate Executive’s employment without Cause or Executive shall
terminate his employment for Good Reason, then the Company will provide
Executive with the following payments and/or benefits:

(i) The Company shall pay to Executive as soon as reasonably practicable but no
later than the 15th day of the third month following the end of the calendar
year that contains the Date of Termination in a lump sum to the extent not
previously paid and without duplication with respect to amounts due under
Section 4(a)(ii), (A) the Annual Base Salary through the Date of Termination,
and (B) the Bonus earned for any fiscal year ended prior to the year in which
the Date of Termination occurs, provided that Executive was employed on the last
day of such fiscal year (“Accrued Obligations”); and

(ii) After the Date of Termination, subject to Sections 4(d), 4(e) and Section
7, the Company will pay Executive, (A) in six (6) substantially equal quarterly
installments, an amount equal to two (2) times the sum of (x) Executive’s Annual
Base Salary and (y) Executive’s Target Bonus, with the first quarterly
installment commencing on the last day of the calendar quarter immediately
following the Date of Termination and the remaining quarterly installments being
paid on the last day of each of the five (5) quarters thereafter and (B) in the
event such termination of employment occurs prior to the payment of the
Guaranteed 2018 Bonus, the Guaranteed 2018 Bonus, at the same time that the
Guaranteed 2018 Bonus is otherwise payable pursuant to Section 2(c)(ii) above
(clauses (A) and (B), together, the “Severance Benefits”).

Thereafter, the Companies shall have no further obligation to Executive or his
legal representatives.”

5.Section 4(b) of the Employment Agreement shall be deleted in its entirety and
replaced with the following:

“Death or Disability. If Executive’s employment shall be terminated by reason of
Executive’s death or Disability, then, subject to Sections 4(d), 4(e) and
Section 7, the Company will provide Executive with the following severance
payments and/or benefits: the Company shall pay Executive or his legal
representatives (i) the Accrued Obligations; (ii) a lump sum equal to one
hundred percent (100%) of Executive’s Annual Base Salary, payable on the first
regularly scheduled payroll date to occur immediately following the sixtieth
(60th) day after the Date of Termination; (iii) the continuation of death or
Disability benefits thereafter in accordance with the terms of such plans of the
Companies then in effect; and (iv) in the event  such termination of employment
occurs prior to the payment of the Guaranteed 2018 Bonus, the Guaranteed 2018
Bonus, at the same time that the Guaranteed 2018 Bonus is otherwise payable
pursuant to Section 2(c)(ii) above (clauses (i), (ii), (iii) and (iv),
collectively, the “Death or Disability Payments” and together with the Severance
Benefits, the “Severance Payments”).

Thereafter, the Companies shall have no further obligation to Executive or his
legal representatives.”

--------------------------------------------------------------------------------

 

6.The following sentences shall be added to the end of Section 4(e) of the
Employment Agreement:

“Notwithstanding anything herein to the contrary, this Agreement is intended to
be interpreted and applied so that the payment of the benefits set forth herein
shall either be exempt from the requirements of Section 409A of the Code, the
regulations and guidance thereunder (“Section 409A”), or shall comply with the
requirements of such provision. Each payment under this Section 4 or otherwise
shall be treated as a separate payment for purposes of Section 409A and the
Treasury Regulations and the other guidance thereunder. In no event may
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement or otherwise which constitutes a “deferral of
compensation” within the meaning of Section 409A.”

7.The Employment Agreement, as amended by the terms of this Amendment, will
supersede the prior terms of the Employment Agreement.  Except as expressly
modified by this Amendment, all other terms, conditions and provisions of the
Employment Agreement shall remain in full force and effect.  This Amendment
shall be binding upon and shall inure to the benefit of the Parties and the
successors and assigns of the Companies.

8.This Amendment will be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of Delaware to be applied.  In furtherance of the foregoing, the internal law of
the State of Delaware will control the interpretation and construction of this
Amendment, even if under such jurisdiction’s choice of law or conflict of law
analysis, the substantive law of some other jurisdiction would ordinarily apply.
Any controversy or claim related hereto shall be resolved in accordance with
Section 10(e) of the Employment Agreement.

9.This Amendment may be executed in separate counterparts, each of which is
deemed to be an original and all of which taken together constitute one and the
same agreement.

 

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.

 

 

AFFINION GROUP HOLDINGS, INC.

 

 

 

 

By:  

/s/   Brian J. Fisher

 

Name:

Brian J. Fisher

 

Title:

EVP and General Counsel

 

 

 

 

 

AFFINION GROUP, INC.

 

 

 

 

By:

/s/   Brian J. Fisher  

 

Name:

Brian J. Fisher

 

Title:

EVP and General Counsel

 

 

 

 

 

TODD H. SIEGEL

 

 

 

 

Signature:

/s/  Todd H. Siegel

 

Signature Page to Employment Agreement Amendment